          Case 1:19-cv-01846-DCF Document 38 Filed 02/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JUAN PIMENTAL, on behalf of himself and
 others similarly situated,

                                 Plaintiff,                       19cv01846 (DF)
                                                                  ORDER OF DISMISSAL
                 -against-

 PAX VENTURES, LLC, et al.,

                                 Defendants.


DEBRA FREEMAN, United States Magistrate Judge:

       In this action under the Fair Labor Standards Act and the New York Labor Law, which is

before this Court on the consent of the parties pursuant to 28 U.S.C. § 636(c), the parties, having

reached an agreement in principle to resolve the action, have placed their proposed settlement

agreement before the Court for approval. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

1999 (2d Cir. 2015) (requiring judicial fairness review of FLSA settlements). The parties have

also submitted a letter to the Court, explaining why they believe the proposed settlement

agreement is fair, reasonable, and adequate (Dkt. 32; see also Dkt. 33 (attorneys’ billing

statement)); further, at the Court’s request, the parties have clarified their requests as to the

nature of the dismissal they are seeking (i.e., with or without prejudice) with respect to the

different named defendants (see Dkt. 36). The Court has reviewed the parties’ submissions in

order to determine whether the proposed agreement (Dkt. 32-1) represents a reasonable

compromise of the claims asserted in this action, and, in light of the totality of the relevant

circumstances, including the representations made in the parties’ letters, the terms of the

proposed settlement agreement, and the Court’s general familiarity with the action, it is hereby

ORDERED that:
             Case 1:19-cv-01846-DCF Document 38 Filed 02/08/21 Page 2 of 2




        1.       The Court finds that the terms of the proposed settlement agreement are fair,

reasonable, and adequate, both to redress Plaintiff’s claims in this action and to compensate

Plaintiff’s counsel for their legal fees, and the agreement is therefore approved.

        2.       The Court notes the parties have requested that the Court retain jurisdiction over

this action, solely for purposes of enforcing their agreement. (See Dkt. 32.) In light of this, and

in order to effectuate the evident intent of the parties, this Court will retain jurisdiction over this

matter for the purpose of enforcing the settlement agreement.

        3.       As a result of the Court’s approval of the parties’ executed settlement agreement,

this action is hereby discontinued in its entirety without costs or fees to any party, and with

prejudice as to all defendants except defendant George Lotfala, as to whom, at the parties’

request, this dismissal shall be without prejudice. (See Dkt. 36.) The Clerk of Court is directed

to close this case on the Docket of the Court.

Dated: New York, New York
       February 8, 2021

                                                        SO ORDERED


                                                        ________________________________
                                                        DEBRA FREEMAN
                                                        United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                   2
